COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Ada Ukah Brown v. Bright O. Wokocha

Appellate case number:     01-15-00759-CV

Trial court case number: 13-DCV-208648

Trial court:               328th District Court of Fort Bend County

        Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is directed to file
a special clerk’s record containing the notice of appeal. See TEX. R. APP. P. 34.5(c)(1).

        The special clerk’s record shall be filed in the First Court of Appeals within 10 days of
the date of this notice.

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.

       It is so ORDERED.

Judge’s signature:/s/ Rebeca Huddle
                    Acting individually


Date: January 7, 2016